Citation Nr: 1826964	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-38 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a cervical spine disability (claimed as neck pain).


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from January 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, this matter must be remanded to allow VA to conduct additional evidentiary development.

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  As part of its duty to assist claimants, VA must obtain relevant evidence upon receipt of a substantially complete application for benefits.  VA's duty to assist claimants may also require it to afford a claimant a medical examination, but a review of the Veteran's claims file indicates he has not yet been provided an evaluation in connection with his claim for service connection.  

Here, the Veteran has consistently contended that his neck pain was caused by an injury that he sustained while serving on active duty in 1969.  VA treatment records from June 2014 confirm that the Veteran has osteoarthritis in his neck.  In a November 2014 lay statement, the Veteran also asserted that he has experienced neck discomfort and pain since the time of the injury, although he initially did not associate those symptoms with the in-service injury.  For the purpose of determining whether VA is obligated to obtain a medical examination in a claim for service connection, the credibility of any evidence linking a current disability with service is presumed.  As such, the Board finds that the Veteran's lay statements of a continuity of symptoms between his service and his ultimate diagnosis of osteoarthritis surpasses the "low" threshold set forth by the United States Court of Appeals for Veterans Claims and VA is required to provide him a medical examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a medical examination with a qualified medical professional to determine the etiology of his current cervical spine disability.  The entire claims file should be made available to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  Any tests or studies deemed necessary should be completed and the examiner should take a complete medical history from the Veteran.  

The examiner is asked to provide an opinion and a complete rationale regarding whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current cervical spine disability arose in or is otherwise etiologically related to service.  

2.  After ensuring compliance with the directive above, conduct any other development deemed necessary or raised by the record.

3.  Finally, readjudicate the Veteran's claim.  If the claim is not granted, provide the Veteran and his representative a Supplemental Statement of the Case and allow them an appropriate amount of time to respond before returning the claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




